 In the Matter of O'KEEFE AND MERRITT MANUFACTURING COMPANY,CORPORATION, PIONrEia ELECTRIC COMPANY, A COPARTNERSHIP, ANDL. G. MITCHELL, W. J. O'KEEFE, MARION JENNS, LEWIS M. BOYLE,ROBERT J. MERRITT, ROBERT J. MERRITT, JR., AND WILBUR G. DURANT,INDIVIDUALLY AND AS COPARTNERS D/B/A PIONEER ELECTRIC COMPANYandUNITED STTELWORKERS OF AMERICA, STOVE DIVISION, LOCAL1981, C. I. 0.Case No. 01-C-P,753.-Decided October,04,1947Mr. David Aaron,for the Board.Mr. Cecil W. Collins,of Los Angeles, Calif., for the respondents.DECISIONANDORDEROn December 13, 1946, Trial Examiner Peter F. Ward issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondents had engaged in and Were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the respondents had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dismissed withrespect to such allegations.Thereafter, the CIO filed exceptions tothe Intermediate Report and a supporting brief.No exceptions werefiled by the respondents.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and brief of the CIO, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-'The power of the Board to issue a decision and order in a case such as the instant onewhere the charging union has not complied with the filing requirements specified inSection 9 (f), (g), and (h) of the National Labor Relations Act, as amended, was decidedby the Boaid inHatter of Marshall and Bruce Company, 75N. L. R. B. 90. Decisiohand Order dated October 24, 1947.75 N L R. B., No. 14.117766972-48-vol. 75-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDdations of the Trial Examiner with the additions hereinafter setforth.21.We agree with the Trial Examiner that the respondent corpora-tion unlawfully discharged Richard A. Nevarez on May 10, 1946, andthereafter refused to reinstate him because of his CIO membershipand activity.Although Personnel Manager Rotter twice told Nevarezat the time of his discharge that he was merely being laid off becausethe work had "slacked down" and that he would be recalled as soonas the work "picked up," 3 Nevarez was never recalled despite the factthat less than a month later he was told by Foreman Gattoni, who hadalso been his foreman during the period of his employment by the re-spondents, that there was a great deal of work to be done. Gattoni'snext statement to Nevarez, as found by the Trial Examiner, is alsosignificant :Well, Richard, you know all you got to do isto change alittle bitand you can come back to work.If you were to staywhere you were in the first place, you would be working now.[Italics supplied.]Inasmuch as the record establishes, as the Trial Examiner found, thatthe respondents sought through Personnel Manager Rotter andthrough Collins, their labor relations advisor, to induce their em-ployees to join the AFL and not the CIO by warning them that theywould receive no wage increases unless they joined the AFL and byoffering certain benefits for joining the latter organization, we agreewith the Trial Examiner's findings that by the words, "change a littlebit," Gattoni referred to a change of membership f rom the CIO to theAFL.We further believe, and find, that by his statement to Nevarezthat, "If you were to stay where you were in the first place, you wouldbe working now," Gattoni indicated that had Nevarez not joined theCIO, he would not have been initially discharged.Under the cir-cumstances, we conclude, as did the Trial Examiner, that Nevarez wasdischarged and was not reinstated because of his membership in theCIO.2.We also agree with the Trial Examiner that the respondents in-terfered with, restrained, and coerced their employees in the exerciseof the rights guaranteed them in Section 7 by.interrogating them asto their union affiliation by means of employment application formsand by unlawfully inducing them to withdraw from the CIO and join2 Those provisions of Section 8 (1) and (3) of the National Labor Relations Act, whichthe Dial Examiner herein found were violated, are continued in Section 8 (a) (1) and 8(a) (3) of the Labor Management Relations Act, 19473No criticism was made to Nevarez concerning his capacity to perfoum the job at thetime that-he was dischargedHis lack of ability was later urged by the respondents, asan afterthought, as one of the factors motivating the discharge. PIONEER ELECTRICCOMPANY119the AFL, as set forth in the Intermediate Report. In concluding thatthe respondents interrogated their employees concerning their unionaffiliation, we do not rely solely on the Trial Examiner's finding thatthe respondents required such disclosure from Bernard Tobon onJanuary 28, 1946. In addition, there are in evidence two of the re-spondent's completed employment-application forms, dated May 14,1946, and May 27, 1946, respectively, which contain inquiries respect-ing the applicant's union-membership status. It is clear, therefore,and we find, that the respondents continued to interrogate their em-ployees on this subject after April 22, 1946, the date specified in thecomplaint as the date on and after which the respondents are allegedto have committed such unfair labor practices.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the respondent corporation,O'Keefe and Merritt Manufacturing Company, and the respondentpartnership, Pioneer Electric Company, and L. J. Mitchell, W. J.O'Keefe, Marion Jenks, Lewis M. Boyle, Robert J. Merritt, Robert J.Merritt, Jr., and Wilbur G. Durant, individually and as copartners,doing business as Pioneer Electric Company, all of Los Angeles,California, and their officers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in United Steelworkers of America,Stove Division, Local 1981, C. I. 0., or any other labor organizationof their employees, by discriminatorily discharging, laying off, orrefusing to reinstate any of their employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment or anyterm or condition of their employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist United Steelworkers ofAmerica, Stove Division, Local 1981, C. I. 0., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, as guar-anteed in Section 7 of the Act, as amended.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act, as amended :(a) In the event that the respondent corporation has failed toreinstate Richard A. Nevarez on his application for reinstatement 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDpursuant to the offer of reinstatement made to him during the hearingherein by counsel for the respondents, the respondent corporationshall offer Nevarez immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority orother rights and privileges and, in any event, make him whole forany loss of pay that he may have suffered by reason of the discrimina-tion against him, in the manner provided in Section V of the Inter-mediate Report, entitled "The remedy";(b)Post at their plant in Los Angeles, California, copies of thenotice attached hereto, marked "Appendix A." 4Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by the respondents' representatives, beposted by the respondents immediately upon receipt thereof, andmaintained by them for sixty (60) consecutive clays thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respond-ents to insure that said notices are not altered, defaced, or covered byany other material;(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondents unlawfully discriminated against Sam Garcia, PabloHernandez, Abraham Simon, Bernard Tobon, and Charles Spallinowith respect to their hire or tenure of employment, be, and it herebyis, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United Steelworkersof America, Stove Division, Local 1981, CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thePurpose of collective bargaining or other mutual aid or protection.' In the event that this Order is enforced by deciee of a Cncuit Court of Appeals, thereshall be inserted in the notice, before the woi (Is . "A Decision and Order," the words"A Deci ec of the United States Circuit Court of Appeals Enforcing." PIONEER ELECTRIC COMPANY121O'KEEFE AND MERRITT MANUFACTURING COMPANY WILL OFFER tothe employee named below, in the event it has so far failed toreinstate him, immediate and full reinstatement to his formeror substantially equivalent position without prejudice to any sen-iority or other rights and privileges previously enjoyed, and willmake him whole for any loss of pay suffered as a result of thediscrimination against him.The employee is :Richard A. NevarezAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.OICEEFE AND MERRITT MANUFACTURING COMPANY,By -------------------------------- -----------------(Representative)(Title)Dated------------------------PIONEER ELECTRIC COMPANY,By -------------------------------- -----------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. David Aai on,for the BoardMr Cecil W. Collins,of Los Angeles, Calif, for the respondents.STATEMENT OF THE CASEUpon an amended charge duly filed by the United Steelworkers of America,Stove Division, Local 1981, affiliated with the Congress of Industrial Organizations,herein called the CIO, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Twenty-first Region (Los Angeles, Cali-fornia), issued its complaint dated August 19, 1946, against O'Keefe and MerrittManufactui ing Company, herein called the respondent corporation, and L. GMitchell,W. J. O'Keefe, Marion Jenks, Lewis M. Boyle, Robert J. Merritt, RobertJ.Merritt, Jr., andWilbur G. Durant, individually and as co-partners doingbusiness as Pioneer Electric Company, herein called the respondent partnership,while both respondent companies herein are jointly called the respondents,alleging that the respondents had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section S (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing thereon were dulyserved upon the respondents and the UnionWith respect to the unfair labor practices. the complaint alleged in substance:(1) that the respondents since on or about April 22, 1946, and at all times 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter to the date of the complaint herein engaged in acts of interference,restraint,and coercion;' (2)that in violation of Section S (1) and(3) of theAct, the i espondents discharged 10 named employees on or about certain specifieddates,'and (3)by the acts described above the respondents interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.During the hearing and on or about September 20, 1946,the respondents filedtheir answer to the complaint dem iug that they had engaged in the unfair laborpractices alleged.'Pursuant to notice,a hearing was held at Los Angeles, California,on September17, IS, and 20, 1946,before Peter F Ward, Trial Examiner, duly designated bythe Chief Trial ExaminerThe Board and the iespondents were represented bycounselAll parties participated in the hearingFull opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all partiesAt the close of the hearing,counsel for theBoard made a motion, in which counsel for the respondents joined, that thepleadings be conformed to the proofThe motion was granted.Also, at theclose of the heal ing counsel for the Board moved that the complaint be dismissedwithout prejudice as to Victor Griftitts,Dewell HoyMaxey,James Vogan IndAnnison Williams.The motion was granted by the undersigned.The parties argued orally at the conclusion of the hearing. Although the partieswereafforded an oppottunity to file brief, with the undersigned,no briefs havebeen receivedUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following.FINDINGS OF FACTITHE BUSINESS OFTHE RESPONDENTSA 27tebusinessof the respondentco) poi ationO'Keele and Merritt Manufacturing Company is a California corporationoriginally chartered in 1920 with its principal office and plant at Los Angeles,CaliforniaPrior to about February 4, 1946, it was engaged in the business ofmanufacturing and selling gas appliances and electric refrigerators, except fora period during World War II. During this period, from early in 1942 untilshortly after V-J Day (August 14, 1945) it was Solely engaged as a prime con-tractor in the manufacture of electrical generator sets and various types ofI Stated more specifically these acts are alleged to consist of informing the employeesthat they were butting their heads against a stone wall ; that they had better stopsigningup men inthe CIO or they would walk the streets ; and telling employees they would haveto pay dues to the A F. L in order to get their jobs2Names and dates of the respective discharges, as alleged, are as followsPablo Hernandez, April 22, 1946 , Richard Nevarez, May 10, 1946 , Bernard Tobon,June 11, 1946 ; Abraham Simon, June 21, 1946 ; Charles Spallino, May 1, 1946 ,Sam Garcia, April 30, 1946 ,together iNith four other named employees, as to whom the Complaint was, on motion ofthe counsel for the Board, dismissed without prejudice3During the heal ing and in its answer, counsel for the iespondents stated thatinsofaras the respondent O'Keefe and Dlerntt Manufacturing Company was concerned, heappeared for it , that insofar as therespondentPioneer Electric Company, a co-partner-shipwas concerned, any appearances that lie made would be only oh behalf of thosepersons(partners) "who had been properly served "The record discloses that both respondentswere duly served in the manner provided by the Board'sRulesand Regulations and theundersigned so finds. PIONEER ELECTRIC COMPANY123ammunition for the United States Go\ernment.During 1945, the corporationrespondent sold products of an approximate value of $2,000,000, of which about10 percent in value was sold in and shipped to States of the Uinted States otherthan the State of CalifoininItadmits, that it is eng'iged in commerce withinthe meaning of the ActB Thebuswiessof the respondent paitnershipPioneer Electric Company was formed in 1942 by Ilobei t J Merritt, LouisBoyle and Willis Boyle for the purpose of engaging as a sub-contractor in themanufacture of War niateiials on a contract entered into by the respondentcorporation with the United States Government as the prime contractorOn orabout January 1, 1944, Robert J. Merritt, Jr , became a member of the partnership.All manufacturing operations of the partnership were carried on in a part of theO'Keefe and Merritt plant under lease to the partnership at a monthly rental of$500.By September 17. 1945, all of the government contracts had been canceledand over SO percent of its employees had been terminatedOn or about November 15, 1945, the partnership was again enlarged by takinginW J O'Keefe, Marion Jenks, W. G. Durant and L. J Mitchell, at which timeWillis J Boyle withdrew from the partnershipDurant, the managing partner,owns a one-fourth interest and the other six partners each own a one-eighthinterest in the partnershipNew articles of partnership were entered into whichindicate that the partnership intended to engage in the manufacture and saleof electrical equipmentFrom November 20, 1045, to January 31, 1946, it em-ployed about 15 production employeesOn or about January 31, 1946, the respondent coiporation transferred to thepartnership respondent all of its manufacturing facilities and, on or about thesame day, transferred approximately 300 of its production employees to the payroll of the respondent partnership.The respondent partnership has since thattime continued to operate all of the manufacturing facilities at the Los AngelesplantPioneer admits that it is engaged in commerce within the meaning ofthe Act'IITILE ORGANIZATION INVOLVEDUnited Steelworkers of America, Stove Division, Local 1981, C. I. 0., is a labororganization within the meaning of Section 2 (5) of the Act.III.THEUNFAIRLABOR PRACTICESA. Background-the pizor unfair labor practicesThe Board, upon an amended charge duly filed b^ the CIO, issued an amendedcomplaint dated February 21, 1946, alleging that the respondents had engaged inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (5) and Section 2 (6) and (7) of the Act, by the commission of certain actsof inteiference, restraint, and coercion ; by refusing to bargain with the CIO as theduly designated representative in a duly certified appropriate unit, by enteringinto contracts with certain unions affiliated with American Federation of Labor,4The findings in this section based upon a stipulation of the counsel for the respondentsand counsel for the Board entered into at the hearing to the effect that the facts con-cennng commerce relating to the iespondents are Inc same as they were at the time astipulation conceiving commerce was entered into at the hearing held in theMatter ofO'Keefe and Merritt Mfg Co, et at,andUnited Steelwoikeis of America,StoveDivision,Local1981, C 1 0, 70 N L It B 771. 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDherein called A F L., at a time when none of the A F. L. unions had been dulydesignated as exclusive bargaining agent for the employees in the appropriateunit within the meaning of the Act; and by other conduct has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Pursuant to notice a hearing was held upon said amended complaint at LosAngeles, California, on various dates between March 6 and 2S. 1946, beforeHenry J Kent, a duly designated Trial Examiner. On August 27, 1946, the Boardissued its decision and order e finding that the respondents had engaged in andwere engaging in the unfair labor practices alleged and ordered the respondentsto cease and desist therefrom and take certain affirmative action.In such decision, the Board found,inter alia,that the respondent corporation,by the acts and speeches of its president, Daniel O'Keefe, and by the acts andconducts of other officials, undertook and continued an aggressive campaign toinduce the employees to join A. F L. unions and wiihcliaw their membershipfrom the CIO. The Board further found that the respondent partnership hadentered into illegal closed-shop contracts with the A F. L unions at a timewhen such unions had not been duly selected as bargaining representatives forthe employees in the certified appropriate unit, and ordered the respondents tocease and desist from recognizing or in any manner dealing with the A F. L.unions with respect to wages, rates of pay, hours of employment, or other con-ditions of employment, unless and until said A. F L. unions shall have beenduly certified by the Board.The Board also ordered the respondents to bar-gain collectively with the CIOThe recol d in the instant case discloses that therespondents have not complied with either directive and have continued to rec-ognize and deal with the A F. of L unionsB The dtscrontnatory dischargeRichard A NevarezNevarezwas employed by the respondent corporation as a maintenance welderon June 25, 1945.He worked under the supervision of Foreman William J.Gattoni.The record discloses without contradiction that Gattoni never coin-plained or criticized Nevarez's workNevarez joined the CIO and wore CIObuttonsOn May 10, 1946, Gattoni discharged him with the statement as follows :Richard, I haven't got nothing against you. I always liked your work.I don't know how to tell you this, but that's my orders. You have been laidoff.After checking his tools Nevarez saw Personnel Manager Rotter who said,"Well,Nevarez, work has slacked down and we will have to lay you off."Rotter then asked Nevarez for his identification button.As Nevarez looked forthe button Rotter said, "You can't find your button, you got so many buttons onyou."When Nevarez said, "Yes," Rotter stated "That's quite a honor."Atthis time Nevarez wore a CIO steward's button and a grievance committee but-ton.Rotter then stated to Nevarez "Don't forget we are laying you off, thatwork has slacked down.As soon as it picks up we'll call you back " 6On June 3, 1946, Nevarez went to the plant and to the welders maintenancedepartment where he spoke to Gattoni, who asked him what he was doing& 70 N L R B 771O These findings with reference to the conversation between Nevarez and Rotter arebased upon the credited and uncontradicted testimony of Nevarez. PIONEERELECTRIC COMPANY125Nevarez replied,"Oh, walking the streets"G,ittd t then asked,"Why don'tyou colue and work for us'> 1 got a lot of workYou can see that."Nevarezthen informed Gattoni that lie had been waiting to be called back. To thisGattoni replied:Well, Richard,you know all you got, to do is to change a little bit and youcan come back to work.If you wei e to stay where you were in the firstplace,you would be working now.Nevarez said he would"think it over"and left the plant.7Contentions ; conclusionsThe respondents contend that Nevarez was discharged or laid off due to lackof work, "a slightly inferior ability," and inability to pass a test required of acertified welder.The record discloses that at least one welder with less seniority had beenretained after Nevarez was discharged ; that the respondent corporation hadplenty of work for him on June 3, 1946; and that Nevarez was capable of per-forming the work notwithstanding the fact that he had not been "certified."'From the-above it appears that Nevarez was a satisfactory employee whosework had never been criticized ; that tine respondent corporation had work forhim; that he was discharged because of his CIO membership and was refusedreinstatement because he refused "to change a little" (from C I O. to A. F. of L.membership) ; and that the fact that he was not a "certified" welder was advancedmerely as a plausible pretext for his discriminatory discharge. It is so found.Upon the basis of the foregoing and the entire record, the undersigned con-cludes and finds that the respondent corporation by the discharge of Richard A.Nevarez on May 10, 1946, and its refusal to reinstate him because of his CIOmembership and activity, has discriminated in regard to his hire and tenureof employment, thereby discouraging membership in the labor organization inviolation of Section 8 (3) of the Act.C.The alleged dliscrimtnatory discharges1.Sam GarciaGarcia,a spray painter by occupation,was hired by Rotter on behalf of therespondent corporation, on January 2, 1946.At this time Rotter asked Garciaif he belonged to any union and thelatter replied that liebelongedto "79-A F L.Spray Painters"He was first assigned to the maintenance painters crew at adollar an hour and subsequently received a 10 cent an hour raise.He was then'The findings as to the convei sations between Nevarez and Gattoni held on May 10 andJune 3. 1946, are based on the ci edited testimony of NevarezGattoni testified,as to theMay 10conversation,that lie said,"Richie, due to the fact that we are slack,I am goingto have to lay you off I like your work,but being that we aie slack I have to lay you off."As to the June 3 conversation Gattoni was asked if lie had made the statements creditedto him by Nevarez Ile replied"not that kind of voids,Mr. CollinsI didtell him if hewould more or less become a certified welder Nye could use him"On the above and entireroc^id the undeisigned concludes and finds that Gattoni on May 10 and June 3, 1946,made the statements to Nevaiei substantially as found above.In this connection Gattoni testifiedQ (By Mr AARON)You say Nevarez couldn't pass those tests'Is that right, Mr.Gattoni,A Yes, sir.Q However,you never had any criticism to make about his work,he alwayspeiformed his wink alright.Didn't he?A. To my knowledge, yes 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransferred to spray painting in another department and received an additional10 cents per hour raise for a total of $120 per hourGarcia joined Local 1981 inApril and procured a CIO button.In the spray painting department Garcia worked on lamps and clock boxes.Percy Castron was the "straw boss" and .Jules Castron, Jr , a nephew of PercyCastron, was Garcia's helperOn or about April 15, 1946, and after Garcia hadjoined the CIO and became a shop steward, he was approached by Rotter, whosaid'Sam, I don't think thereis noreason for me talking to you of joining theA. F. L, but what chance do you think you have got getting more money thanyou are earning now?Garcia replied that lie would "gamble on thatOn April 30, 1946, Rotter called Garcia to his office and, after telling him th;,che had beenhired as an experienced sprayer, and that his work had provedto be "gruesome," discharged himThe undisputed testimonyin therecord discloses that Garcia had been 'n thesprayingbusinessfor 20 years and in the position lie is at present employed, heis incharge of his department.Contentions ; conclusionsThe respondents contend that Garcia was discharged because of inferiorwork. In this connection the record discloses that Garcia's main job was spray-ing lamps.Garcia admitted that 50 percent of the lamps on which he sprayedpaint were rejectedHe denied that Foreman 'McCarthy told hun his work wasdetective and stated that McCarthy had said "that the paint would not holdbecause it was rusty underneath" and thus admitted that lie had a discussionwith McCarthy concerning lamps that had to be rejectedHe testified that itwas no part of his duty to clean off the lamps befo e he st:_-ayed them and that itwas no part of his duty to call such matter to the attention of management. Headmitted that he knew that the paint would not stay onIn view of Garcia's admissions above set out, which are supported by testimonyof his former helper, and his "straw boss," the record will not support a findingthat he was discharged because of his CIO membership and activity.Upon the basis of the above and the entire record the undersigned finds thatGarcia's discharge on April 30, 1946,was. not inviolation of Section S (3) of theActIt will be recommended below that the complaint be dismissed insofar as itso alleges.The undersignedfurther finds that by Rotter's statements to Garcia, asfound above, to the effect that Garcia had no chance of receivingan increase inpay if he did not join the A F. of L, the respondents have interfered with.restrained,and coerced their employees in the exercise of the rights guaranteedin Section7 of the Act.2PabloHernandezHernandezwas first employed by respondent corporation on February 11, 1944—and continued such employment until June 23, 1945,at which time he voluntarilyquit his job.As he left this position,FredRotter, then personnel manager forU The finding in connection with Rotter's statement is based upon Garcia's credited anduncontradicted testimony.While Rotter testified concerning Gaicia s discharge he vNasnot questioned concerning the above-quoted statementSince Rotter admitted that lie hadattempted to induce CIO members to loin theA F L, theundersigned creditsGal ua'stestimony. PIONEER ELECTRIC COMPANY127the respondent corporation, informed him that he did not wish Hernandez toquit as all foremen for whom he had worked were satisfied with his work.In Mauch 1946, Hernandez retuined to the plant and made an application forreeunplo^ meat.He was informed when an opening appeared he would be sentforSubsequently he was sent for and started his second employment on March7,1946He worked as a janitor under the supervision of Foreman Terrazas.At his own request he was excused from work from April 18, 1946, until the Mon-day, April 22, 1946.He joined the CIO and for the first time wore a buttonon the morning of April 22, 1946During the morning of that day he had oc-casion to do certain janitor work where he was seen by Rotter, who, with theaid of an interpreter 10 told him to go to the office and get his time.Hernandezwent to the office and after some 30 minutes received his check and was toldto leave.Contentions; conclusionsThe respondents contend and Rotter testified, that Hernandez's foreman, Ter-razas, informed Rotter that Hernandez had a tendency to be slack in his work ;that on Monday, April 22, 1946, Hernandez had taken some 30 to 35 minutes toempty his trash barrel, which he took from the vicinity of the center of the fac-tory to the rear thereof for a distance of about a short city block, that in checkingon Hernandez, the foreman noticed that lie was loafing considerably and talkingamong other men, including the incinerator tender, an unnecessary length of time,that upon being reprimanded by Terrazas he denied taking unnecessary time;and, that, in view of the foregoing, Rotter thought it advisable to dischargehim as "he was a bad influence on other men doing similar work "Terrazas was not called as a witness and Rotter was the only respondent wit-ness to testify in this connection.Hernandez testified with the aid of an in-terpreter and was not originally questioned concerning the alleged derelictionson Monday, April 22, 1946, nor was he recalled to the witness stand to eitherdeny or admit Rotter's testimony in this connectionNo part of Rotter's testi-mony in this connection has been denied.On the other hand there is no evidencethat Hernandez had ever been warned of a lack of industry in performing his work.Nor is there any evidence that he had been slack in his work dui ing his lastemployment prior to the day of his dischargeHernandez testilied that Rottersaw his CIO button on this occasionRotter, though called as a witness afterHernandez, neither denied or admitted noticing the button.The record in this ease discloses that Rotter took an active part in an attemptto induce CIO members to join A. P. L" unions and the respondent-partnershipcontinued to recognize and deal with such A. F L unions notwithstanding theBoard's decision in the prior proceedings ordered the respondents to cease anddesist from recognizing or in any manner dealing with the A F L. unions untiland unless certified by the Board.Although the circumstances in connection with Hernandez's discharge raise astrong suspicion that his discharge was occasioned as a part and pal del of theiespondents' determined efforts to discourage membership in the CIO and en-courage membership in the A. F L. unions, they are insufficient to support a findingto that effect. It is so found It will be recommended below that the complaintbe dismissed insofar as it alleges that Hernandez's discharge was in violationof Section S (3) of the Act.'0Hernandez is of Spanish-11lencan descent and spoke no English11 See findings herein in connection with the Tobon and Gaicia dischaigee 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD3Bei nard TobonTobon,a punch press operator, was employed2 on Januarv 28, 1946, by Rotter,then personnel manager for the respondent corporation.He worked in the punchpress department during his entire employment.He was hired at an hourly rateof 90 cents which was increased to $1 an hour after he had been employed 30 days.He joined the CIO and thereafter wore a CIO button. In April 1946, Rottertalked with Tobon in the punch press department and requested him to sign anapplication for membership in the A. F. of L.Tobon refused to sign the applica-tion, and stated,I am in the America. T am in a free country, and I have a right to choosemy own union, and you or nobody else is going to choose it for meRotter, after telling Tobon that the latter would be unable to get a raise inpay as a member of the CIO, asked Tobon for his plant identification number,and left the department"Following his refusal to sign an A. F of L application for membership asaforesaid, Tobon's foreman set a die on his press in such a manner that itwas impossible to operate the pressTobon called the matter to the attentionof the (lie setter who then assigned Tobon to another jobThereafter Tobonwas assigned to part-time work at piece rates and part time at hourly rates.Under the piece rates he could not average his hourly rateHis varying assign-ments to piece rate and hourly rate jobs wee e, according to him, so frequent andirregular that he got "tired of that pushing over," and quit his job on May10, 1946.Contentions;conclusionsCounsel for the Board contendsthat, bythe acts of the respondent-partnership,Tobon "was put in such an intolerable position that any further work at theplant was made impossible for him.."and thatliewas tliei eby construc-tively discharged.Respondents contend thatTobon's treatment was no different11Tobon's employment application contained the followingDo You Belong to any Club, Lodge, Union, 'Military Organization 9Name ---------------------------------------------------------------------Addiess--------------------------------------------------------------------to which Tobon replied "American Federation of Labor "13The findings in connection with the Tobon-Rotter conversation concerning the A. F. L.and other matters touched in the conversation, are based on the credited testimony of'PotionRottei's testimony is in substantial agreement with that of TobonRottertestified :Q Do you recall having ahy conversation with hiin, [Tobon] with respect to joiningthe A F L. unionA I doQ what was that conversationA None other than I approached hive as to whether lie was interested in joiningthe A. F. L , and he immediately mentioned he was a member of the C. I. 0 , has nointention of changing or woods to that effect, and that lie was-had a perfect right tojoin whatever union lie preferred.*X4kk4Q (blr Cor.Lrns ) Do you or did you not state to him that "The CIO won't get youa raise.The A. F L. won't get you a raise, the company gets you a raise "A. I did state that the CIO would at this time be unable to do anything for him,that theie were automatic increases in our present A F L contract that would permitthe company to give him the necessae v raise in question.Q why did you say the CIO wouldn't give him a raise"A Because they did not have a contract in force with the Pioneer Electric Company. PIONEER ELECTRIC COMPANY129than that of a hundred other employees in his department and that he had notbeen discriminated against.Tobon testified that there were from 80 to 100 men employed in the punchpressdepartment and that lie did not know whether they worked at hourlyrates or piece rates.The record contains no evidence hat in shifting Tobon about the respondentstreated him differently than it did other punch press operators in the depart-ment.Although the record in this case and the Board's decision in the prior proceed-ings disclose a determination on the part of the respondent to discourage member-ship in the CIO, and that Rotter's conduct in attempting, as found above, to,induce 't.'obon to loin the A. F. of L, constitutes interference, the record in the-instant case is insufficient to support a finding that the respondent-partnershiphas discriminated in regard to the hire and tenure of employment of BernardTobon within the meaning of the Act. It is so found. It will be recommendedbelow that the complaint be dismissed insofar asit allegesthat Tobon's termi-nation of employment was in violation of Section 8 (3) of the Act.The undersigned finds that by Rotter's conduct and statement made in anattempt to induce Tobon to join the A. F of L. as found above, the respondentsinterferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The undersigned further finds that by the use of an employment applicationform which required Tobon to disclose his union affiliation n as found above,the respondents have interfered with, restrained, and coerced their employeesin the exeicise of the nghts guaranteed in Seel ion 7 of the Act.4.Abraham SimonSimon was lured as a tool and die maker on May 28, 1946He worked underthe supervision of Jack Hamilton, foreman of the tool and die department.Hewas first assigned to a "new job." but due to the lack of materials, lie wasassigned to overhauling certain (lies.After completing this overhaul job heasked Hamilton if the work was satisfactory and the latter replied that it"was alright.Fine " Simon then was assigned to another repair job whichrequired building with new parts.The work on this job was also characterizedby Hamilton by "fine."Simon had been a member of the A F. of L for many years At the timehe applied for work the "boy" who took his application asked him to state hisunion affiliation.He replied that lie belonged to the C10'°About a week after Simon began work he was contacted by the tool room shopsteward for the A. F. of L. who sought to have him pay certain A F. of L. dueswhich included a demand for $25 to be paid as a re-mnitiation fee or fineSimon"The respondents contended that Army and Navy regulations required them to haveapplicants for employment disclose their membership in "any club, lodge, union, (oi)military organization,' together with the name and address thereof.No such regulationwas nitioduced in evidence heiernThe Board has heretofore rejected a similar conten-tionSeeMatter of D1V.Onan & Sons, 50 N. L. R B 195, enf'd 139 F (2c1) 728(C C A 8).15His union affiliation was not,however,stated on his application in the spaceprovidedfor such informationThe record does not disclose whether the "boy" conveyed themfoimation that Simon claimed CIO affiliation to respondent officers, nor dun the latterdnclaiui such knowledge 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontended in effect that when lie left his job with Consolidated Steel at SanDiego, California, the A F of L had neglected to give him a transfer; that lieshould be permitted to pay (regular) dues without being fined, and suggestedthat the shop steward "fix it up" for Simon to pay dues only.On the morning of June 22, 1946, he "stopped" the shop steward and asked, "didvon straighten out anything'O" The shop steward replied, "$25 00 or it is too bad "During the afternoon of June 22. 1946, Simon called Hamilton to has benchand asked him to explain certain portions of a blueprint.Hamilton then said,"Well,-you don't know how to read a blueprint-. Conie in Monday audi get yourcheck."Contentions;conclusionsCounsel for the Board contends that Simon was dischai ged because lie wouldnot join or rejoin the A. F of L.Counsel for the respondents contend that Simonwas discharged because he could not read "simple, standard blueprints "The record in the instant case and in the Board's decision in the prior piocced-ing discloses that the respondents were and are determined to discourage member-ship in the CIO, and to encourage membership in the A F of L, and to this endthe respondents' officers and agents have worked in close collaboration with rep-resentatives of the A. F. of LThe foregoing facts and the abiupt manner inwhich Simon was discharged so shortly after he had refused to pan- the $25fee or dues demanded by the A. F. of L. shop steward tend to support the con-tentions of Board's counselOn the other hand, the record discloses that Simonhad difficulty in interpreting a blueprint on the day of his dischargeHannilton'suncontradicted and credited testimony discloses that the blueprint in questionmaker.Although Simon's testimony and employment application indicates thathe has worked many years as a die maker, the undersigned cannot, upon therecord herein, find that lie is proficient at reading blueprints.The undersigned concludes and finds that the record will not support a findingthat the respondents have discriminated in regard to the hire and tenure ofAbraham Simon within the meaning of the Act. It will be recommended belowthat the complaint be dismissed insofar as it so alleges5.Charles SpallinoSpallinohad been employed by respondent corporation for approximately 19years at the time of his dicharge on or about May 1, 1946. The record in theinstant case and the decision of the Board in the prior proceedings disclose thatSpallino was formerly a member of the A. F. of L.; that prior to the adventof the CIO and in the early days of its organizational activities,Spallino alongwith other employees, collaborated with officers of the respondent corporationin the hatter's efforts to encourage membership in the A F. of L. and to discouragemembership in the CIO ; that subsequently Spallino joined the CIO and becamean officer therein; that he testified at length during the prior proceedings hereinthat after the close of the said hearing he returned to work for the respondentcorporation but not to his job in the service department, as that operation had,been sold to a third party ; that, although lie had worked for many years andin many departments, he was then transferred to the receiving department whichentailed a 15 cents an hour reduction in his pay;Nthat thereafter the receivingdepartment was moved and Spallino was transferred to the shipping departmentwhich was under the "A. F. of L. Teamsters" ; that within less than 2 days hewas advised by Rotter that he was to be transferred because the A. F. of L. PIONEER ELECTRIC COMPANY131Teamsters objected to him working in the shipping department since he was notan A F of L member ; and that he was subsequently transferred to the construe-tion department as a welder's helper.The record herein further discloses that after the CIO had won an electionand had been designated as bargaining representative for the production andinainlenance employees of the respondent corporation, Spallino was informedby Cecil W. Collins, respondents' counsel herein, who was also labor relationsmlvi^^nr for both respondents, that if he would drop the CIO and return to theA F of L and "play ball" with Collins, the latter would see that he made moremoney. and that Spallino elected to continue with the 010.The record herein further discloses that among the employees of the respond-ent corporation was Francis Norman Pearce, who served with the MerchantMarine during the receilt war; that while Pearce was absent with the MerchantMarine, Spallino had an "affair" with Pearce's wife resulting in the pregnancy ofthe latter; that on or about January 1, 1946, after Pearce's discharge from theMerchant Marine. his wife informed him of her relationship with Spallino; thatwhen Pearce returned to work and was greeted with a "Hello" by Spallino, hereplied, "Don't hello me, you son of a B-bitch"; that on May 1, 1946, during arecess period, Spallino noticed William O'Keefe, acting manager for the respond-ent and Superintendent Joseph Spallmo, his brother, observing him at the lunchcounter; that Spallino then returned to his job in the enamel department andwithin a few moments Pearce appeared and grabbed both of Spallino's arms andsaid, "This is it" and added "call your bodyguards" ; that promptly thereafterO'Keefe and Joseph Spallino separated Pearce and Spallino, took them to theoffice' and discharged both Spallino and Pearce.Contentions ; conclusionsThe respondents -contend that Spallino was discharged because he had vio-lated a long standing rule agauust,fighting on the premises. Spallino contendsthat the respondent knew of his affair with Pearce's wife and rehired Pearce inorder to have him attack Spallino, and thereby furnish a plausible pretext forthe dischargeIt is clear from the record that the respondents resented the fact that Spallinohad joined the CIO and continued in his adherence to it despite Collins' efforts,as set forth above. to get horn to quit the CIO and rejoin the A F of L. It isfurther apparent that the respondents, by frequently transferring Spallino fromdepartment to department after he testified at the prior proceedings, sought toinduce him to become dissatisfied with his job and either quit his job or jointhe A. F. of L.Notwithstanding the foregoing it is undisputed that the respondents had anunwritten rule which had been in existence for 14 years to the effect that anyonewho fought on the premises for any reason would be discharged forthwith.Although the presence of O'Keefe and Joseph Spallino at the lunch counterand their subsequent presence at Spallino's department as above set out, togetherwith the rather spiritless encounter between Pearce and Spallino, may give riseto a suspicion that the whole affair was planned, it is unreasonable to believethat Spallino's brother would enter into a conspiracy to "frame" him or thatO'Keefe, who had general supervision over approximately 1,000 employees thenengaged at the plant, would be a party to such a plan.Upon the basis of the foregoing and entire record the undersigned concludesand finds that by the discharge of Charles Spallino on May 1, 1946, the respondents 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave not discriminatedin regardto his hire and tenure of employment and thatsuch discharge did not violate Section 8 (3) of the Act.Itwill be recommended below that the complaint be dismissed insofar as itso alleges.The undersigned further finds by the acts, statements, and conduct of Cecil \V.Collins, their labor relations advisor, in citesing to see that Spallino made moremoney if he would drop the CIO and return to the A. F. of L., and "play ball"with Collins, the respondent has interfered with, iestramed, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act1V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above,occurring inconnection with the operations of the respondents described in Section I, above,have a close,intimate,and substantial relation to trade,traffic, and commerceamong the several States,and tend toleadto labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in certain unfair laborpractices, the undersigned will recommend that they cease and desist therefromand tak certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent corporation has discriminated in regardto the hire and tenure of employment of Richard A Nevarez, thereby discour,igingmembership in a labor organizationDuring the hearing counsel for therespondents offered" Nevarez reinstatement to his former or substantiallyequivalent position with the respondent corporationItwill be recommendedthat in the event the said Nevarez has applied for reinstatement and the re-spondent corporation has not reinstated him, that it offer him immediate andfull reinstatement to his former or substantially equivalent position'' withoutprejudice to his seniority or other rights and privileges, and in any event makehim whole for any loss of pay he may have suffered by reason of the discrimina-tion against him, by payment to him of a sum of money equal to that which henormally would have earned as wages from the date of his discriminatorydischarge to the date of the offer of reinstatement less his net earnings" duringsuch period.1°During the hearing counsel for the respondents offered all claimants herein immediatereinstatement to their former or substantially equivalent positionsThe undersignedassumes that those employees who may have sought and accepted reinstatement underoffer and whose discharges the undersigned has found to be non-discriminatory will beretainedby therespondents so long as work is available and their jobs are properlyperformed by the reinstated emploveos"In accordance with the Board's consistent interpretation of the term, the expiession"former or substantially equivalent position" is intended to mean "former position whei-ever possible,but if such position n° no longer in existence,then to a substantiallyequivalent positionSeeMatter of The Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65 N. L R B 827.18 By "net earnings" is meant earnings less expenses, such as for transportation room,and boaid, incuired by all employee in connection with obtaining work and working else-where than for the respondents,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof C+ossett Lumber Company,8 N. L R B 440 Monies received for work perfouuedupon Federal, State, county, municipal, or other wok-relief projects shall be consideredas earnings.SeeRepublic Steel Corporationv N. L RB., 311 U S 7 PIONEER ELECTRIC COMPANY133Tu viewof the unfair labor practices found to have been committed by therespondents in the prior proceedings constituting violation of Section 8 (1), aswell as Section 8 (5) which the record indicates the respondents have not as yetremedied,and have given no indication of any intention to remedy,and in viewof the fact that the undersigned has found that in the instant proceedings, therespondents have violated Section 8 (1) and(3) of the Act,the undersigned isof the opinion and finds that there is danger of the commission of other andadditional unfair labor practices in the futureThe unfair labor practices thusJar engaged in by the respondents has led to discrimination of such a degree ascaused the average employee to conclude that any union or concerted activityon his part,not approved by the respondents,would lead to a loss of his job.This disclosed attitude of the respondents toward self-organization by its em-ployees and the continuing threat which it implies requires a cease and desistorder as broad as the threat.It will therefore be recommended that the respondents cease and desist fromin any manner interfering with, restraining,or coercing its employees in theirright to self-organization for the purpose of collective bargaining as guaranteedin Section 7 of the Act'sUpon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:CONCLtiSIoNS or LAW1.United Steelworkers of America, Stove Division, Local ]981, C I. 0., is alabor organization within the meaning of Section 2 (5) of the Act.2By discrnn,*_iating in regard to the hire and tenure of employment ofRichard A. Nevarez, thereby discouraging membership in a labor organization,the respondent corporation has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents have engagedin and are engaged in unfair labor practices within the meaning of Section 8 (1)of the Act.4 The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.By the discharge of Sam Garcia, Pablo Hernandez, Abraham Simon, andCharles Spallino, and by Bernard Tobon's termination, the respondents have notviolated Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent corporation, O'Keefe and MerrittManufacturing Company and respondent partnership, Pioneer Electric Company,a co-partnership and L J Mitchell, W J. O'Keefe, Marion Jenks, Lewis M. Boyle,Robert J. Merritt, Robert J. Merritt, Jr, and Wilbur 0 Durant, individually andas co-partners, doing business as Pioneer Electric Company, their officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America, Stove Divi-sion,Local 1981, C I. 0., or any other labor organization of its employees by19SeeN L R B. v Express Publishing Coin pony,312 U S 426;May DepartmentStores Company v N. L R B,326 U S 376.766972-48-vol 75-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscrinnuntorily discharging employees or by discriminating in any other mannerin regard to their hire and tenure of employment or any term or condition ofemployment:(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to join or assist United Steelworkers of America, Stove Division, Local 1981,C 1. 0., or any other labor organization, to bargain collectively through repre-sentatives of their own choosing and to engage in activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a) In the event respondent corporation has tailed to reinstate Richard A.Nevarez on application for reinstatement pursuant to the offer of reinstatementmade him during the hearing herein by counsel for the respondents, the respond-ent corporation shall offer Nevarez numediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniorityor other rights and privileges and in any event make him whole for any loss ofpay lie may have suffered by reason of the discrimination against him in themanner provided in the section entitled "The remedy" ;(b)Post at their plant in Los Angeles, California, copies of the notice at-tached hereto and marked "Appendix A." Copies of the said notice, to be fur-nished by the Regional Director for the Twenty-first Region, shall, after beingduly signed by the respondents' representatives, be posted by the respondentsimmediately upon receipt thereof, and maintained by them for sixty (6'0) con-secutive days thereafter in conspicuous places including all places where noticesto employees are customarily postedReasonable steps shall be taken by therespondents to ensure that said notices are not altered, defaced, or covered byany other material ;(c)Filewith the Regional Director for the Twenty-first Region on orbefore ten (10) days from the receipt of this Inteunediate Report, a iepoitin writing, setting forth in detail the manner and form in which the respondenthas complied with the toiegmng recomnnnendationsIt is further recommended that the complaint insolar as it alleges that therespondents have violated the provisions of Section 8 (3) of the Act by dis-charginr Stun Garcia, Pablo Hermiidez, Abraham S'im on, Ben nand Tobon andCharles Spallino be dismissed.It is further recommended that unless on or betore ten (10) days from thereceipt of this Intermediate Report the respondents notify said Regional Direc-tor in wilting that they will comply with the foregoing ieconnnendations, theNational Labor Relations Board issue an order requiring the respondents totake action aforesaid.As provided in Section 20339 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or coun-sel for the Board may, within fifteen (15) days from the date of service of theorder transferring the case to the Boai d, pursuant to Section 203 38 of said Rulesand Regulations, file with the Board, Rochambeau Building, Washington 25,D C. an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the retold orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; andany party or counsel for the Board may. within the same period, file an original PIONEER ELECTRIC COMPANY135and four copies of a bi ref in support of the Intermediate Report.Immediatelyupon the filing of such statement of exemptions and/or briefs,the pai ty or counselfor the Board filing the same shall serve a copy thereof upon each of the otherpatties and shall filea copywith the Regional Director.Proof of service onthe other parties of all papers filed with the Board shall be promptly made asrequiredby Section203 05As further provided insaid Section 203 39,shouldany party desire Permission to argue orally before the Board,request thereformust be made in waiting to the Board within ten (10)days from the date ofservice of the order transferring the case to the Board.PETER F \YAia),Ti sal I';cani'mer.Dated December 13, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notity our employees that.AVE WILL. NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to for in labororganizations. to lout of assist United Steelworkers of America, Stove Di-vision,Local 1981, C I 0 , or any other labor organization, to bargaincollectively through representatives of their own choosing. and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protectionO'KEEFE AND MERRITT MANUFACTURING COMPANY WILL OFFER to the em-ployee named below inimediate and full reinstatement to his former orsubstantially equivalent position without prejudice to any seniority or otherrights and privileges previously enjoyed, and snake him whole for any loss ofpay suffered as a result of the discrimination.The employee is.Richard A. NevarezAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.O'KEEFE AND MERRIIT MANUFACTURING COMPANY,By ------------------------------------------------(Representative)(Title)Dated------------------------PIONEER ELECTRIC COMPANY,By ---------------------------------------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof, :III(] must notbe altered, defaced, or covered by any other material.